With respect to the paragraph joining pages 8 – 9 of the Remarks, the applicant states that “Atkins doesn’t disclose that the base unit 100 makes a structured processing of the data collected from the sensor units 200 to acquire structured data, as described in amended claim 1.”
However, what is “structured processing”?  Neither claim, nor the applicant’s specification makes any attempt to define this. The examiner was able to find the following definition “A structured process is a sequence of tasks that, after performed, results in a well-defined outcome.” (https://docs.oracle.com/en/cloud/paas/integration-cloud/user-processes/structured-processes.html#GUID-2080743F-61AA-4D41-B5BA-B80E2F8F903A). There is no doubt that at least the microcontroller 102 in the base unit 100 operates according to the programmed instructions and not arbitrarily and thus performs “a sequence of tasks that, after performed, results in a well-defined outcome”, thus meeting the definition of the “structured processing”. With respect to the data itself, again, there appears to be no clear definition in the specification as filed. Therefore, the examiner was able to find the following definition “The term structured data refers to data that resides in a fixed field within a file or record.” (https://www.xplenty.com/blog/structured-vs-unstructured-data-key-differences/). With this definition in view, Atkins’s paragraph 0133 teaches that the base unit 100 may send a message periodically to update the server with the latest temperature, power, and water readings, in the format shown in Table 2 which clearly shows specific format for the transmitted data including specific fields for specific data. In other words, taking temperature, for example, the value of the temperature is transmitted in the format TTT 
With respect to the first complete paragraph on page 9 of the Remarks, the applicant argues specific contents of the data. However, the examiner explicitly addressed each of them in the rejection of claim 2 in the previous office action essentially explaining that some of the recited data is already disclosed by Atkins and the rest of it would be a simple matter of obviousness whether to include. The applicant makes no effort even to address the examiner’s explanation in their arguments to specifically rebut any of those. Additionally, as the examiner also specifically pointed out in the previous office action, all of the recited in claim 2 items merely represent nonfunctional printed matter and thus is not entitled to be given patentable weight. “[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process.” Ex parte Nehls, 88 USPQ2d 1883, 1889 (BPAI 2008) (precedential). The Board held that the nature of the information being manipulated by the computer should not be given patentable weight absent evidence that such information is functionally related to the process “by changing the efficiency or accuracy or any other characteristic” of the steps. See Ex parte Curry, 84 USPQ2d 1272, 1274 (BPAI 2005) (informative) aff’d, No. 2006-1003 (Fed. Cir. June 12, 2006) (Rule 36). Equivalently, material is printed matter if it is “claimed for what it communicates.” In re Distefano, 808 F.3d 845, 850 (Fed. Cir. 2015). See id. at 848 (A claim limitation is directed to printed matter “if it claims the content of information.”). If a claim in a patent application claims printed matter, “one must then determine if the matter is functionally or structurally related to the associated physical substrate, and only if the answer is ‘no’ is the printed matter owed no patentable weight.” Distefano, 808 F.3d at 851. In the instant claim, the claimed content of the data is not specifically related to the structure of the data or structure of the transmitted information signals, or explicitly used in the claim such as to perform any function. Rather, the content of the data or information signals is not functionally distinct from any other data or information that is manipulated, transmitted or received. Accordingly the claim limitations constitute nonfunctional descriptive material and printed matter not functionally related to the associated substrate, which are not entitled to patentable weight. The content of the data in the present claim is analogous to the data in Curry, where the type of data was found to be nonfunctional descriptive material in that it “does not functionally change either the data storage system or communication system used in the method of [the] claim.” Ex parte Curry, 84 USPQ2d at 1274.
As recognized in Curry, “if the prior art suggests storing a song on a disk, merely choosing a particular song to store on the disk would be presumed to be well within the level of ordinary skill in the art at the time the invention was made.” Ex parte Curry, 84 USPQ2d at 1275. The content of the data of claim 2 that is manipulated and transmitted 

In the last full paragraph on page 9 of the Remarks, the applicant states:
“Thus, “Start Sensor Record” and “End of Record” have nothing to do with the position information of the data collected from sensors. Therefore, Atkins fails to disclose that the collecting information of the structured data comprises a position information of the data.”
Apparently, the applicant’s argument means that it is position of the sensors that the data has to contain.
However, consider the relevant claim limitation:
“the collecting information comprises … position information of the data”

There is nothing in this limitation that would even remotely suggest to a person of ordinary skill reading this claim that the “position information of the data” has to be position of the sensors where the data was collected.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., position of the sensors where the data was collected) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With this in mind, the limitation “position information of the data” is simply interpreted as where exactly the data is contained in the record. Table 2 shows this as data items Start Sensor Record “S” and End of Record \n which show beginning and end of sensor data.  In other words, Start Sensor Record and End of Record define position of the sensor data within the transmitted information.

With respect to Odom, on pages 11 – 12 of the Remarks, the applicant presents various arguments alleging that Odom does not disclose what the examiner stated it does. In the previous office action, on pages 10 – 12, the examiner cited specific portions from Odom and provided comprehensive explanation how Odom teaches or fairly suggests the limitations being argued. Again, the applicant made no effort even to address the examiner’s explanation in their arguments to specifically rebut any of the examiner’s findings. Therefore, the examiner has no choice but to simply repeat the explanations of the previous office action clearly mapping the limitations in question to specific citations from Odom as well as explanation of obviousness of the features not explicitly disclosed by Odom (underlining to emphasize features related to the “circuit board”).

Odom teaches “the at least one data collection channel is insertable in a card slot of a circuit board of the … data collection device or removable from the card slot of the circuit board (paragraph 0122: FIGS. 5A and 5B illustrate a measurement module 108 in the form of a measurement cartridge (“the at least one data collection channel”) which may be inserted into a slot (“insertable in a card slot”) in a cartridge carrier, as shown in FIGS. 7A and 7B. Paragraph 0145: FIG. 7A illustrates an embodiment in which the cartridge comprises a card with no housing. Paragraph 0147, first sentence, further deals with not only inserting but also with removing carriages (“or removable from the card slot”). Paragraph 0146: the carrier 110 may include a shared bus or backplane (“circuit”) common to a plurality of the slots, where inserted cartridges may communicate through the common bus or backplane with the reconfigurable hardware of the carrier 110. Although there is no explicit mentioning of a “board”, the shared bus must be attached to some kind of structure. It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize a “board” on which the shared bus (“circuit”) would be installed, as is commonly done in the art, thus arriving at “circuit board” into which the carriages are inserted.), wherein the processor is configured to reset and initialize the … data collection device in response to a detected increased number of the data collection channels inserted in the card slots of the circuit board (paragraph 0147: the measurement modules 108 (or cartridges) may be easily removed, added, and replaced. The measurement module 108 and/or carrier 110 may require a reboot or reset after attachment to perform the initialization.  As may be seen, the process of adding carriages with measurement modules 108 (which is the same as recited “increased number of the data collection channels inserted in the card slots of the circuit board”) is different from the process of simply replacing and involves attachment of a new cartridge. However, any attachment (whether as the result of replacement or adding new carriages) causes reboot or reset to perform initialization. In other words, the device can distinguish when the number of measurement modules 108 is increased (disclosed in paragraph 0147 as adding or attaching measurement modules 108) and perform reboot or reset to initialize as the result of the increase).”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Odom the capability of simple reconfiguration of the device by removing, adding, and replacing different parts of the device and subsequent resetting and initialization of the system upon detection of configuration change, in the system of Atkins. Doing so would have allowed to change the configuration or capabilities of the measurement system (see Odom, paragraph 0147) and automatically adjust the operation of the system to its changed configuration.



/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648